DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Ex-Parte Quayle
2.	This application is in condition for allowance except for the following formal matters: 

				       Election/Restrictions
3.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
4.	Claims 10 and 13 are objected to because of the following informalities:  
A)	Applicant recites “an outlet” in claim 10 line 13.  It appears as if applicant is intending to refer to the previously recited outlet in claim 13 line 5.  It appears as if this should be corrected to recite “via the outlet of the housing which is located at a bottom of the housing”, or similar language. 

          B) Applicant recites “wherein scraping the conveyor belt” in claim 13 line 1. It appears as if applicant may have intended to recite “the scraping the conveyor belt”	


  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to 

Allowable Subject Matter
5.	Claims 1 and 3-16 are allowed (but claims 10 and 13 objected to, as indicated above)
6.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding to claims 1 and 10, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose an oil filtration system/method having a housing with an inlet located at the top of the housing and an outlet located at a bottom of the housing, in combination with all other claimed limitations set forth by the independent claims. The closest prior art, Andersen (US 2009/0039004) discloses an apparatus having a housing having an interior space and including an inlet (920) and outlet (930), a conveyor belt (926), and a scraper (922).  However, Andersen fails to disclose the outlet being located at a bottom of the housing, in combination with all other claimed limitations.  Additional prior art considered pertinent includes Hwang (US 2002/0006460) which teaches an oil filtration system (50, 80) having a housing, an inlet (90), and outlet (94). However, Hwang fails to disclose the housing having a conveyor belt positioned in an interior space of the housing, a scraper, and the housing having an inlet at the top of the housing and an outlet at a 
	Claims 3-9 and 11-16 are allowed (but claim 13 objected to) as a result of being dependent on an allowed claim. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726